Citation Nr: 0200983	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  01-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spine strain with headaches.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anomalies of L5.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
September 1964. 

The veteran's claim of entitlement to service connection for 
neck disability with headaches and for low back disability 
was initially denied in a June 1972 Department of Veterans 
Affairs (VA) rating decision.  The veteran was notified of 
those denials in August 1972; he did not timely appeal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision of the VA 
Regional Office (RO) in North Little Rock, Arkansas which 
determined that new and material evidence had not been 
received with which to reopen the veteran's claims of 
entitlement to service connection for either sprain of the 
cervical spine with headaches or for anomalies of L5.  The 
veteran filed a timely Notice of Disagreement and perfected a 
substantive appeal.  He testified at a travel Board hearing 
which was chaired by the undersigned at the RO in October 
2001.


FINDINGS OF FACT

1.  An unappealed June 1972 RO decision denied the veteran's 
claims of entitlement to service connection for a cervical 
spine disability with headaches and a low back disability. 

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for sprain of the cervical 
spine with headaches has been received since the June 1972 
rating decision.

3.  VAOPGCPREC 82-90 was promulgated on July 18, 1990. 


CONCLUSIONS OF LAW

1.  The June 1972 RO decision which denied the veteran's 
claims for entitlement to service connection for cervical 
spine disability with headaches and for low back disability 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).

2.  The veteran has submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
sprain of the cervical spine with headaches.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  VAOPGCPREC 82-90 is a liberalizing provision, is the 
equivalent of new and material evidence and is sufficient to 
reopen the veteran's claim for service connection for 
anomalies of L5.  VAOPGCPREC 82-90; Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), 
cert. denied, 513 U.S. 810 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for a neck disability with headaches and a for low 
back disability, which were last finally denied by an RO 
rating decision in June 1972.

In the interest of clarity, the Board will initially review 
the law, regulations and court decisions which are pertinent 
to both claims.  The factual background will be briefly 
described.  Finally, the Board will analyze the veteran's 
claims.  For reasons which will be expressed in detail below, 
the Board has determined that the veteran's two claims are 
reopened.  The Board further believes that additional 
evidentiary development is required, and the two claims will 
be remanded to the RO. 

Relevant Law and Regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

Congenital or developmental abnormalities

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2001); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.

VAOPGCPREC 82-90 (July 18, 1990) [a reissue of General 
Counsel opinion 01-85 (March 5, 1985)] in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexist claimants' 
military service.  The opinion went on to hold, however, that 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition.

Liberalizing law

When there is an intervening change in the law or regulation 
creating a new basis for entitlement to benefits, the 
veteran's claim under the liberalizing regulation is a claim 
separate and distinct from the claim previously and finally 
denied prior to the liberalizing regulation and may be 
reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), 
cert. denied, 513 U.S. 810 (1994).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
20.1103 (2001).  Pursuant to 38 U.S.C.A. § 5108 (West 1991), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim. 

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
thus applicable to this case.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim]. 
  
The VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  

Factual Background

The Board will briefly review the evidence of record at the 
time of the RO's June 1972 denial of the veteran's claims of 
entitlement to service connection for neck disability with 
headaches and for low back disability.  Following this 
review, the Board will provide the evidence submitted since 
the June 1972 denial of the claims.

The previously submitted evidence

The veteran's service medical records reveal that the 
veteran's neck and spine were normal on medical examination 
in February 1961.  In an accompanying report of medical 
history, he responded "no" to the question concerning bone, 
joint or other deformity.  However, it was noted on the 
veteran's May 1963 reenlistment medical history report that 
he had broken vertebras in his neck, involving a fracture of 
the cervical spine in 1955 for which he wore a brace for 
approximately one year.  The veteran's neck and spine were 
normal on medical examination in May 1963.  It was noted on 
the veteran's September 1964 discharge medical history report 
that he wore a Thomas collar for 18 months after breaking his 
neck while driving in 1955.  The neck was reportedly 
asymptomatic at the time of the examination.  The veteran's 
neck and spine were pronounced normal on medical examination 
in September 1964.

The veteran sought service connection for neck disability 
with headaches and for low back disability in a claim which 
was received by VA in February 1972.

The veteran was given a VA orthopedic examination in May 1972 
due to complaints of headaches, low back and neck pain.  The 
veteran reported a history of a neck injury in 1962 from a 
parachute jump; he stated that he was told that he had 
cracked 3 or 4 vertebrae in his neck.  X-rays of the neck and 
low back were interpreted as normal.  The diagnoses were 
sprain of the cervical spine without evidence of cervical 
nerve root irritation and developmental anomalies of L5 
without evidence of peripheral nerve root involvement.

By rating action dated in June 1972 the RO denied the 
veteran's claims of entitlement to service connection for 
neck disability with headaches and for low back disability on 
the basis that a neck disability was not incurred in or 
aggravated by service and because the low back disability was 
a constitutional or developmental abnormality and not a 
disability under VA law.  The veteran did not appeal that 
rating decision.

The additional evidence

In August 2000, the veteran requested that his claims for 
entitlement to service connection for neck disability with 
headaches and for low back disability be reopened.  In 
support of his claim, he submitted a July 2000 statement from 
J.R.B., M.D., in which Dr. B. noted that he suspected that 
the veteran's neck injury in service was the beginning of the 
problem that he suffered from later in life.  

Received by VA in May 2001 were medical records from C.W.A., 
M.D., dated from June 1963 to March 1967.  It was noted in 
June 1963 that the veteran had congenital spondylolisthesis 
of L5 over S1.  In March 1967 the veteran had a normal lumbar 
spine except for 1st degree spondylolisthesis.

Received by VA in June 2001 were private outpatient records 
dated from March to July 1999.  A June 1999 electromyogram 
and nerve conduction study shows results that were considered 
consistent with left C6 radiculopathy.  Records dated in July 
1999 reveal continued neck problems.

The veteran testified at a personal hearing before the 
undersigned at the RO in October 2001 that his preexisting 
neck and low back conditions were aggravated in service due 
to parachute training; that some of his service medical 
records appear to be missing; and that he is receiving Social 
Security Administration (SSA) disability benefits.  Submitted 
at the hearing were additional records with a waiver of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2001).

According to an October 2001 statement from J.D.T., D.C., Dr. 
T. treated the veteran from 1965 to 1981 or 1982 for chronic 
cervical and lumbar problems due to military service.  It was 
noted that treatment records were unavailable because Dr. 
T.'s office was destroyed by fire in 1985.

Analysis

In June 1972, the RO denied the veteran's claims of 
entitlement to service connection for neck disability with 
headaches and for low back disability on the basis that the 
evidence of record had failed to demonstrate that the 
veteran's neck disability was incurred in or aggravated by 
service and because the veteran's low back disability was a 
congenital or developmental disability and not a disability 
under VA law.  That decision was not appealed and became 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  In order to reopen the claims, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

Since filing to reopen his claim, the veteran has submitted a 
July 2000 statement was submitted in which Dr. J.R.B. notes 
the veteran's history of a neck injury in service and 
suspects that the neck injury in service was the beginning of 
his current neck disability.  There is also an October 2001 
statement from the veteran's former chiropractor, who treated 
the veteran from 1965 to approximately 1981, that the 
veteran's chronic cervical and lumbar problems are due to 
military service.  This recently received medical evidence 
is, in the opinion of the Board, new and material evidence 
with respect to the issue of service connection for cervical 
spine disability.  The new evidence suggests that the veteran 
has a current neck disability that is related to his military 
service.  This evidence was not previously of record; it 
bears directly and substantially upon the specific matter 
under consideration that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for cervical spine sprain 
with headaches is reopened.

With respect to the issue of entitlement to service 
connection for a low back disability, the Board notes that 
the veteran has in essence contended that his back was 
injured during service.  The veteran's anomalies of L5 is 
considered a congenital or developmental defect for which 
service connection cannot ordinarily be granted.  See Winn, 
supra.  However, subsequent to the June 1972 rating decision, 
VAOPGCPREC 82-90 held that service connection for congenital, 
developmental or familial diseases could in fact be granted, 
if manifestations of the disease in service constituted 
aggravation of the condition.  This intervening change in VA 
law created a new basis for entitlement to benefits, because 
the veteran's claim under the liberalizing regulation is a 
claim separate and distinct from the claim previously and 
finally denied prior to the liberalizing regulation.  See 
Spencer supra.  Consequently, the issue of entitlement to 
service connection for anomalies of L5 based on aggravation 
must be adjudicated de novo.

For reasons which will be discussed below, the Board will 
remand the reopened issues on appeal for further evidentiary 
development.



ORDER

Reopening of the veteran's claims for service connection for 
cervical spine strain with headaches and for anomalies of L5 
is granted.  To that extent only, the appeal is allowed.


REMAND

At the outset of its discussion concerning the reasons for 
remanding this case, the Board points out that evidence is 
considered to be new and materia if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veterans injury or disability, even where it 
would not be enough to convince adjudicators to grant a 
claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

Although the July 2000 statement from Dr. J.R.B. and the 
October 2001 statement from Dr. J.D.T. are new and material 
with respect to the issue of entitlement to service 
connection for cervical spine strain with headaches, there is 
no indication that these opinions were based upon a review of 
all available medical records pertaining to the veteran's 
orthopedic history, to include his service medical records.  
Additionally, the Board notes that the veteran has not been 
provided a VA orthopedic examination with nexus opinion of 
his neck and low back, as is now called for by the VCAA. 

The veteran testified at his October 2001 hearing that he 
believes that some of his service medical records are missing 
since he was in service for over three years and was treated 
on several occasions and these records are not currently on 
file.  Additionally, the Board notes that although the 
veteran testified that he is receiving SSA disability 
benefits, a copy of the award decision and supporting medical 
evidence is not on file.

In light of the above circumstances, this case is REMANDED to 
the RO for the following actions:

1.  The RO should attempt to locate and 
obtain any of the veteran's available 
service medical records that are not 
currently on file, to include another 
request to the National Personnel Records 
Center.

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his cervical spine disability and for 
low back disability, to include any 
treatment for his neck or low back prior 
to service.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the RO should obtain and 
associate with the file all records that 
are not currently on file. 

3.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's reported 
disability award determination and all 
evidence upon the determination was 
based, all of which should also be added 
to the veteran's claims file.

4.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the veteran 
and his representative of this and 
request them to provide a copy of the 
outstanding medical records if possible.

5.  The RO should then arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent, and etiology of any 
currently present cervical and/or lumbar 
spine disability.  The veteran's VA 
claims folder must be made available to 
the examiner for review, and the 
examination report must reflect that the 
claims folder was reviewed.  After 
examination of the veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently present cervical and/or lumbar 
spine disability is etiologically related 
to service.  The examiner should also 
indicate whether any lumbar spine 
disability found is a congenital or 
developmental abnormality and, if so, 
whether it is at least as likely as not 
that such was aggravated by the veteran's 
service.  The rationale for all opinions 
expressed should also be provided.  The 
report of the examination and examiner's 
opinion should be associated with the 
veteran's VA claims folder.

6. Thereafter, the RO should review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  The RO 
should then undertake any other indicated 
development, to include any development 
required to comply with the notice and 
duty to assist provisions of the VCAA.  
The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


